Per curiam.
The appellants, residents of Telfair County, appeal the trial court’s denial of their request for an injunction to prevent the closing of the Milan Elementary School. We affirm.
In March 1986, the Telfair County School Board voted to close the Lumber City, Workmore, and Milan Elementary Schools. The appellants filed a motion to reconsider, which the school board denied in April 1986. The appellants appealed to the State Board of Education.
While that appeal was pending, the Telfair County School Board *622voted, on June 14, 1986, to immediately close the Milan Elementary School. The appellants filed a motion for an injunction in the Telfair County Superior Court to prevent the closing of the Milan Elementary School before the appellate process involving the issue of the closing of the three schools had run its course. Before the superior court had made a ruling, the State Board of Education denied the appellants’ appeal in the original case involving the three schools. The Superior Court subsequently denied the appellants’ motion for an injunction.
Decided January 9, 1987
Reconsideration denied January 27, 1987.
Rembert C. Cravey, for appellants.
Phillip L. Hartley, for appellees.
“The granting and continuing of injunctions shall always rest in the sound discretion of the judge, according to the circumstances of each case.” OCGA § 9-5-8. Here, the trial court denied the appellants’ request for an injunction after finding that the failure to grant the appellants’ motion would not irreparably harm the appellants. We find nothing in the record to lead us to any other conclusion. We thereby conclude that the trial court did not abuse its discretion in denying the motion for the injunction. OCGA § 9-5-8.

Judgment affirmed.


All the Justices concur.